Citation Nr: 0712845	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-14 633	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to an increased rating for right ankle traumatic 
arthritis with posterior tibial tendon dysfunction and 
history of bone graft, currently assigned a 30 percent 
evaluation.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2004, which granted a temporary total rating for the 
veteran's service-connected right ankle disability from March 
2004 to June 2004, based on surgical treatment necessitating 
convalescence, followed by reinstatement of the previously 
assigned 20 percent rating effective July 1, 2004; the 
veteran appealed the 20 percent rating.  


FINDINGS OF FACT

1.	The veteran had active service from March 1970 to April 
1972, and from January 1979 to June 1995.

2.	In a December 2006 rating decision, the RO granted an 
increased rating to 30 percent for the veteran's service-
connected right ankle disability.

3.	Prior to the promulgation of a decision in the appeal, 
the Board received notification from the appellant that he 
was satisfied with the decision, and wished to withdraw his 
appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

The veteran appealed a 20 percent rating assigned to his 
service-connected right ankle disability.  After the appeal 
was perfected, in a December 2006 rating decision, the RO 
granted a 30 percent rating for the right ankle disability, 
effective July 1, 2004 (the day following termination of a 
temporary total rating based on post-surgical convalescence).  
However, the issue remained on appeal, and the case was 
transferred to the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Before the Board issued a decision, the veteran 
submitted a written statement, acknowledging he was satisfied 
with the decision, and requesting a withdrawal of his appeal.  
The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


